 



Exhibit 10.56
CONSULTING AGREEMENT
     This Consulting Agreement (“Agreement”) is made by and between James P.
Merryweather (“Employee”) and Ciphergen Biosystems, Inc. (“Company”)
(collectively referred to as the “Parties”).
RECITALS
     WHEREAS, Employee has been employed by the Company as its Executive Vice
President, Sales & Marketing;
     WHEREAS, the Company and Employee entered into a Confidential Information
and Invention Assignment Agreement (the “Confidentiality Agreement”);
     WHEREAS, the Company and Employee has entered into a Retention Bonus
Agreement, dated June 7, 2006 (the “Retention Bonus Agreement”) as defined by
the Bonus and Retention Plan, effective as of June 7, 2006 (the”Bonus and
Retention Plan”).
     WHEREAS, Employee has voluntarily resigned from his employment with the
Company, effective as of January 5, 2007 (the “Resignation Date”);
     WHEREAS, Employee wishes to resolve any and all disputes, claims,
complaints, grievances, charges, actions, petitions and demands that he may have
against the Company, including, but not limited to, any and all claims arising
or in any way related to his employment with, or separation from, the Company;
     NOW THEREFORE, in consideration of the promises made herein, the Parties
hereby agree as follows:
COVENANTS
     Consulting Period. Employee hereby resigns as the Company’s Executive Vice
President, Sales & Marketing as of the Resignation Date, provided that the
Employee agrees to remain with the Company from the Resignation Date through six
(6) months following the Effective Date (the “Consulting Period”). Additionally,
upon the mutual consent of Company and Employee, the Company may extend the term
of the Consulting Period, for which Employee will continue to be paid his
current base rate of pay (and shall not be entitled to any other benefits for
such period). During the Consulting Period Employee shall be required to provide
such services as reasonably requested by the then current Chief Executive
Officer, up to two (2) days per week, except that if Employee notifies the
Company that he has become a full-time employee of another employer the
consulting services will reduce to an as needed basis and scheduled to not
interfere with the other employment Employee. Consulting services may include,
but are not limited to, assisting with the overseeing of the successful
conclusion of the implementation of the

 



--------------------------------------------------------------------------------



 



transaction agreement with Bio-Rad and the identification and execution of a
pharma business partner alliance, strategic planning, and providing assistance
with any pending litigation against the Company (including attending depositions
and serving as a witness for the Company for any trial) (the “Consulting
Services”) with any and all reasonable out-of-pocket expenses reimbursed by the
Company. The times and places of performance shall be set so as to best
accommodate the schedules of the Parties, and not unnecessarily interfere with
(i) other employment or business ventures of Employee (including part-time
employment or consulting with other businesses), and/or (ii) normal business
operations of the Company. Nothing in this Agreement shall in any way be
construed to constitute Employee as an agent, employee or representative of the
Company. Without limiting the generality of the foregoing, Employee is not
authorized to bind the Company to any liability or obligation or to represent
that Employee has any such authority. Employee agrees that, during the
Consulting Period, he will not, without the prior written consent of the
Company, (i) serve as a partner, consultant, officer, director, manager, agent,
associate, investor, or (ii) directly or indirectly, own, purchase, organize, or
(iii) build, design, finance, acquire, lease, operate, manage, invest in, work
or consult for or otherwise affiliate himself with any business, in direct
competition with or otherwise similar to the Company’s products or services. A
business in direct competition with or otherwise similar to the Company’s
products or services is defined as a business that seeks to do competitive
business with existing customers of the Company or with customers that the
Company might reasonably anticipate seeking within six months of the end of
Employee’s consulting period.
     A. Consideration. The Company agrees to make payments to Employee, at his
current base rate of pay, less applicable withholding, for six (6) months
following the Resignation Date, in accordance with the Company’s regular payroll
practices. Except as expressly set forth herein, during the Payment Period,
Employee will not be entitled to accrual of any employee benefits, including,
but not limited to, vacation benefits or bonuses.
          1. Retention Bonus. The Employee will continue to be a “Participant,”
as such term is defined in the Retention and Bonus Plan, and Employee’s
Retention Bonus will continue to vest for six (6) months following the
Resignation Date, as long as the Employee remains in compliance with the terms
and conditions set forth in this Agreement.
          2. Benefits. The Company shall reimburse Employee for the payments
Employee makes for medical, dental and vision insurance coverage for himself and
currently covered dependents, consistent with Employee’s prior rate of coverage
and cost to Employee (including related administrative fees), under the
Consolidated Budget Reconciliation Act of 1985 (“COBRA”) through the earlier of
(i) six (6) months following the Effective Date or (ii) until Employee becomes a
full-time employee of another company or entity. Payment Period, provided
(i) Employee timely elects and pays for COBRA coverage, and (ii) Employee shall
continue to be responsible for employee-paid deductibles, co-pays, and the like.
Payments made to the Employee for COBRA coverage under this section shall be
reported to the Employee on Form 1099’s that the Company issues to employee in
connection with providing the services set forth

 



--------------------------------------------------------------------------------



 




under Section A hereof. Except as set forth expressly herein, Employee has
ceased accruing all other employee benefits, including, but not limited to,
vacation time and paid time off, short-term and long-term disability insurance
and workers compensation as of the Resignation Date.
          3. Death or Disability. In the event of Employee’s Death, then
Employee shall no longer be entitled to any continued payments or other benefits
set forth hereunder.
     B. Confidential Information. Employee shall continue to maintain the
confidentiality of all confidential and proprietary information of the Company
and shall continue to comply with the terms and conditions of the
Confidentiality Agreement between Employee and the Company. Employee shall
return all of the Company’s property and confidential and proprietary
information in his possession to the Company at the end of the Consulting
Period.
     C. Payment of Salary. Employee acknowledges and represents that the Company
has paid all salary, wages, bonuses, accrued vacation, commissions and any and
all other benefits due to Employee as of the Resignation Date.
     D. Release of Claims. Employee agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Employee by
the Company. Employee has, on behalf of himself and his respective heirs, family
members, executors, officers, directors, employees, investors, shareholders,
administrators, affiliates, divisions, subsidiaries, predecessor and successor
corporations, and assigns, hereby fully and forever releases the Company and its
respective officers, directors, employees, investors, shareholders,
administrators, affiliates, divisions, subsidiaries, predecessor and successor
corporations, and assigns, from, and agrees not to sue concerning, any claim,
duty, obligation or cause of action relating to any matters of any kind, whether
presently known or unknown, suspected or unsuspected, that he may possess
arising from any omissions, acts or facts that have occurred up until and
including the Effective Date of this Agreement including, without limitation,
          1. any and all claims relating to or arising from Employee’s
employment relationship with the Company and the termination of that
relationship;
          2. any and all claims relating to, or arising from, Employee’s right
to purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;
          3. any and all claims under the law of any jurisdiction including, but
not limited to, wrongful discharge of employment; constructive discharge from
employment; termination in violation of public policy; discrimination; breach of
contract, both express and implied; breach of a covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress;

 



--------------------------------------------------------------------------------



 




negligent or intentional misrepresentation; negligent or intentional
interference with contract or prospective economic advantage; unfair business
practices; defamation; libel; slander; negligence; personal injury; assault;
battery; invasion of privacy; false imprisonment; and conversion;
          4. any and all claims for violation of any federal, state or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Age Discrimination in Employment Act of
1967, the Americans with Disabilities Act of 1990, the Fair Labor Standards Act,
the Employee Retirement Income Security Act of 1974, The Worker Adjustment and
Retraining Notification Act, Older Workers Benefit Protection Act; the
California Fair Employment and Housing Act, and the California Labor Code;
          5. any and all claims for violation of the federal, or any state,
constitution;
          6. any and all claims arising out of any other laws and regulations
relating to employment or employment discrimination;
          7. any claim for any loss, cost, damage, or expense arising out of any
dispute over the non-withholding or other tax treatment of any of the proceeds
received by Employee as a result of this Agreement; and
          8. any and all claims for attorneys’ fees and costs.
     The Company and Employee agree that the release set forth in this section
shall be and remain in effect in all respects as a complete general release as
to the matters released. This release does not extend to any obligations
incurred under this Agreement.
     The Parties acknowledge and agree that any breach of any provision of this
Agreement shall constitute a material breach of this Agreement and, in the event
of breach by Employee, shall entitle the Company immediately to recover and
cease the benefits provided to Employee under this Agreement.
     E. Acknowledgement of Waiver of Claims Under ADEA. Employee acknowledges
that he is waiving and releasing any rights he may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”) and that this waiver and
release is knowing and voluntary. Employee and the Company agree that this
waiver and release does not apply to any rights or claims that may arise under
ADEA after the Effective Date of this Agreement. Employee acknowledges that the
consideration given for this waiver and release Agreement is in addition to
anything of value to which Employee was already entitled. Employee further
acknowledges that he has been advised by this writing that:
          (a) he should consult with an attorney prior to executing this
Agreement;
          (b) he has up to twenty-one (21) days within which to consider this
Agreement;

 



--------------------------------------------------------------------------------



 



          (c) he has seven (7) days following his execution of this Agreement to
revoke the Agreement;
          (d) this Agreement shall not be effective until the revocation period
has expired; and
          (e) nothing in this Agreement prevents or precludes Employee from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties or
costs for doing so, unless specifically authorized by federal law.
     F. Civil Code Section 1542. Employee represents that he is not aware of any
claim other than the claims that are released by this Agreement. Employee
acknowledges that he has been advised by legal counsel and is familiar with the
provisions of California Civil Code Section 1542, which provides as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
     Employee, being aware of said code section, agrees to expressly waive any
rights he may have thereunder, as well as under any other statute or common law
principles of similar effect.
     G. No Pending or Future Lawsuits. The Employee represents that he has no
lawsuits, claims, or actions pending in his name, or on behalf of any other
person or entity, against the Company or any other person or entity referred to
herein. The Employee also represents that he does not intend to bring any claims
on his behalf or on behalf of any other person or entity against the Company or
any other person or entity referred to herein.
     H. Confidentiality. The Parties acknowledge that their agreement to keep
the terms and conditions of this Agreement confidential was a material factor on
which all parties relied in entering into this Agreement. The Parties hereto
agree to use their best efforts to maintain in confidence the existence of this
Agreement, the contents and terms of this Agreement, the consideration for this
Agreement, and any allegations relating to the Company or employee’s employment
with the Company except as otherwise provided for in this Agreement (hereinafter
collectively referred to as “Settlement Information”). The Parties agree to take
every reasonable precaution to prevent disclosure of any Settlement Information
to third parties, and agree that there will be no publicity, directly or
indirectly, concerning any Settlement Information. The Parties agree to take
every precaution to disclose Settlement Information only to those attorneys,
accountants, governmental entities (including any required filings with the
Securities and Exchange

 



--------------------------------------------------------------------------------



 



Commission), and family members who have a reasonable need to know of such
Settlement Information. The Parties agree that if a party proves that the other
party breached this Confidentiality provision, it shall be entitled to an award
of its costs spent enforcing this provision, including all reasonable attorneys’
fees associated with the enforcement action without regard to whether the actual
damages can be established from the breach.
     I. No Cooperation. Each Party agrees it will not act in any manner that
might damage the other party. The Parties agree that they will not counsel or
assist any attorneys or their clients in the presentation or prosecution of any
disputes, differences, grievances, claims, charges, or complaints by any third
party against the other party and/or any officer, director, employee, agent,
representative, shareholder or attorney of the Company, unless under a subpoena
or other court order to do so. The Parties further agree both to immediately
notify the other party upon receipt of any court order, subpoena, or any legal
discovery device that seeks or might require the disclosure or production of the
existence or terms of this Agreement, and to furnish, within three (3) business
days of its receipt, a copy of such subpoena or legal discovery device to the
other party.
     J. Non-Disparagement. Each party agrees to refrain from any defamation,
libel or slander of the other, or tortious interference with the contracts and
relationships of the other. All inquiries by potential future employers of
Employee will be directed to Human Resources. Upon inquiry, the Company shall
only state the following: Employee’s last position and dates of employment. The
Company’s obligations under this section extend only to then current executives,
officers, members of the Board of Directors, and managing agents, and only for
so long as those individuals are employees and/or directors of the Company.
     K. Non-Solicitation. Employee agrees that, commencing on the Resignation
Date and continuing for a period of twelve (12) months following the date
Employee ceases to serve as a consultant pursuant to Section A hereunder,
Employee shall not either directly or indirectly solicit, induce, recruit or
encourage any of the Company’s employees to leave their employment, or take away
such employees, or attempt to solicit, induce, recruit, encourage, take away or
hire employees of the Company, either for himself or any other person or entity.
     L. No Admission of Liability. The Parties understand and acknowledge that
this Agreement constitutes a compromise and settlement of disputed claims. No
action taken by the Parties hereto, or either of them, either previously or in
connection with this Agreement shall be deemed or construed to be: (a) an
admission of the truth or falsity of any claims heretofore made or (b) an
acknowledgment or admission by either party of any fault or liability whatsoever
to the other party or to any third party.
     M. No Knowledge of Wrongdoing. Employee represents that he has no knowledge
of any wrongdoing involving improper or false claims against a federal or state
governmental agency, or any other wrongdoing that involves Employee or other
present or former Company employees.

 



--------------------------------------------------------------------------------



 



     N. Tax Consequences. The Company makes no representations or warranties
with respect to the tax consequences of the payment of any sums to Employee
under the terms of this Agreement. Employee agrees and understands that he is
responsible for payment, if any, of local, state and/or federal taxes on the
sums paid hereunder by the Company and any penalties or assessments thereon.
Employee further agrees to indemnify and hold the Company harmless from any
claims, demands, deficiencies, penalties, assessments, executions, judgments, or
recoveries by any government agency against the Company for any amounts claimed
due on account of Employee’s failure to pay federal or state taxes or damages
sustained by the Company by reason of any such claims, including reasonable
attorneys’ fees.
     O. Costs. The Parties shall each bear their own costs, expert fees,
attorneys’ fees and other fees incurred in connection with this Agreement.
     P. Indemnification. Each party agrees to indemnify and hold harmless the
other party from and against any and all loss, costs, damages or expenses,
including, without limitation, attorneys’ fees or expenses incurred by the
non-breaching party arising out of the breach of this Agreement by the other
party, or from any false representation made herein by the other party, or from
any action or proceeding which may be commenced, prosecuted or threatened by the
other party or for that party’s benefit, upon that party’s initiative, or with
that party’s aid or approval, contrary to the provisions of this Agreement. Each
party further agrees that in any such action or proceeding, this Agreement may
be pled by a party as a complete defense, or may be asserted by way of
counterclaim or cross-claim. The Company acknowledges the continued
applicability of Employee’s officer and director Indemnification Agreement by
and between Company and Employee (the “Indemnification Agreement”).
     Q. Arbitration. The Parties agree that any and all disputes arising out of,
or relating to, the terms of this Agreement, their interpretation, and any of
the matters herein released, shall be subject to binding arbitration in Santa
Clara County before the American Arbitration Association under its National
Rules for the Resolution of Employment Disputes. The Parties agree that the
prevailing party in any arbitration shall be entitled to injunctive relief in
any court of competent jurisdiction to enforce the arbitration award. The
Parties agree that the prevailing party in any arbitration shall be awarded its
reasonable attorneys’ fees and costs. The Parties hereby agree to waive their
right to have any dispute between them resolved in a court of law by a judge or
jury. This section will not prevent either party from seeking injunctive relief
(or any other provisional remedy) from any court having jurisdiction over the
Parties and the subject matter of their dispute relating to Employee’s
obligations under this Agreement and the agreements incorporated herein by
reference.
     R. Authority. The Company represents and warrants that the undersigned has
the authority to act on behalf of the Company and to bind the Company and all
who may claim through it to the terms and conditions of this Agreement. Employee
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through him to bind them to the terms and
conditions of this Agreement. Each Party warrants and represents that there are
no liens or claims of lien or assignments in

 



--------------------------------------------------------------------------------



 



law or equity or otherwise of or against any of the claims or causes of action
released herein.
     S. No Representations. Each party represents that it has had the
opportunity to consult with an attorney, and has carefully read and understands
the scope and effect of the provisions of this Agreement. Neither party has
relied upon any representations or statements made by the other party hereto
which are not specifically set forth in this Agreement.
     T. Severability. In the event that any provision hereof becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision so long as the remaining provisions remain intelligible and continue
to reflect the original intent of the Parties.
     U. Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Employee concerning the subject matter of
this Agreement and Employee’s relationship with the Company, and supersedes and
replaces any and all prior agreements and understandings between the Parties
concerning the subject matter of this Agreement and Employee’s relationship with
the Company, with the exception of the Indemnification Agreement,
Confidentiality Agreement and the Stock Agreements.
     V. No Waiver. The failure of any party to insist upon the performance of
any of the terms and conditions in this Agreement, or the failure to prosecute
any breach of any of the terms and conditions of this Agreement, shall not be
construed thereafter as a waiver of any such terms or conditions. This entire
Agreement shall remain in full force and effect as if no such forbearance or
failure of performance had occurred.
     W. No Oral Modification. Any modification or amendment of this Agreement,
or additional obligation assumed by either party in connection with this
Agreement, shall be effective only if placed in writing and signed by both
Parties or by authorized representatives of each party. No provision of this
Agreement can be changed, altered, modified, or waived except by an executed
writing by the Parties.
     X. Governing Law. This Agreement shall be deemed to have been executed and
delivered within the State of California, and it shall be construed,
interpreted, governed, and enforced in accordance with the laws of the State of
California, without regard to conflict of law principles. To the extent that
either party seeks injunctive relief in any court having jurisdiction for any
claim relating to the alleged misuse or misappropriation of trade secrets or
confidential or proprietary information, each party hereby consents to personal
and exclusive jurisdiction and venue in the state and federal courts of the
State of California.
     Y. Attorneys’ Fees. In the event that either Party brings an action to
enforce or effect its rights under this Agreement, the prevailing party shall be
entitled to recover its costs and expenses, including the costs of mediation,
arbitration, litigation, court fees, plus reasonable attorneys’ fees, incurred
in connection with such an action.

 



--------------------------------------------------------------------------------



 



     Z.          Application for Employment. Employee understands and agrees
that, as a condition of this Agreement, he shall not be entitled to any
employment with the Company, its subsidiaries, or any successor, and he hereby
waives any right, or alleged right, of employment or re-employment with the
Company. Employee further agrees that he will not apply for employment with the
Company, its subsidiaries or related companies, or any successor.
     AA.      Effective Date. This Agreement is effective after it has been
signed by both parties and after eight (8) days have passed since Employee has
signed the Agreement (the “Effective Date”), unless revoked by Employee within
seven (7) days after the date the Agreement was signed by Employee.
     BB.      Counterparts. This Agreement may be executed in counterparts, and
each counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.
     CC.      Voluntary Execution of Agreement. This Agreement is executed
voluntarily and without any duress or undue influence on the part or behalf of
the Parties hereto, with the full intent of releasing all claims. The Parties
acknowledge that:
          1. they have read this Agreement;
          2. they have been represented in the preparation, negotiation, and
execution of this Agreement by legal counsel of their own choice or that they
have voluntarily declined to seek such counsel;
          3. they understand the terms and consequences of this Agreement and of
the releases it contains; and
          4. they are fully aware of the legal and binding effect of this
Agreement.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Agreement on the
respective dates set forth below.

            CIPHERGEN BIOSYSTEMS, INC.
    Dated: January 9, 2007  By:   /s/ Gail S. Page        Gail S. Page,       
President and Chief Executive Officer            Dated: January 5, 2007  By:  
/s/ James P. Merryweather        James P. Merryweather, an individual           
 

 